Citation Nr: 0920260	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to increased initial ratings for lumbar 
strain/spasm, currently rated as 10 percent disabling prior 
to March 2, 2007, and 20 percent disabling from that date.

6.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome, right, with numbness of the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to 
September 2004, with an additional three months of prior 
active service.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claims 
folder is currently under the jurisdiction of the Montgomery, 
Alabama, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) received in March 2006, 
the appellant requested personal hearing before a Veterans 
Law Judge (VLJ) sitting at a local VA office.  The Veteran 
was scheduled for a hearing in March 2009 and did not appear.  
In a statement received in April 2009, the Veteran indicated 
that the notice of the hearing was sent to his old address 
and he did not receive it in time; he requested a new hearing 
date.  The Board granted a motion for a new hearing.  


To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The Veteran should be scheduled for a 
hearing before a VLJ sitting in 
Montgomery, Alabama (or in the 
alternative, a videoconference hearing, if 
he so desires). The case should then be 
processed in accordance with standard 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




